Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered February 10, 2003, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of seven years, unanimously affirmed.
To the extent the existing record permits review, it establishes that defendant received effective assistance under the state and federal standards (see People v Benevento, 91 NY2d 708, 713-714 [1998]; People v Ford, 86 NY2d 397, 404 [1995]); see also Strickland v Washington, 466 US 668 [1984]).
Defendant’s argument that the People failed to make out a prima facie case before the grand jury was waived by his guilty plea (see People v Hansen, 95 NY2d 227 [2000]). His claim that the prosecutor misled the grand jury is without merit.
We perceive no basis for reducing the sentence.
The remaining contentions contained in defendant’s pro se supplemental brief are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Saxe, J.P., Nardelli, Sweeny, McGuire and Malone, JJ.